FILED
                              NOT FOR PUBLICATION                           DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 PABLO DIAZ-JAIMES,                               No. 06-74049

               Petitioner,                        Agency No. A079-763-805

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Pablo Diaz-Jaimes, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision ordering him removed. We have jurisdiction under 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
U.S.C. § 1252. We review de novo whether a state statutory crime constitutes a

crime involving moral turpitude, Galeana-Mendoza v. Gonzales, 465 F.3d 1054,

1057 (9th Cir. 2006), and we grant the petition for review and remand for further

proceedings.

       The BIA concluded that Diaz-Jaimes was ineligible to adjust his status

because his conviction under Oregon Revised Statute § 163.415 was a crime

involving moral turpitude. Subsequent to the BIA’s order, we held that a

conviction under a similar California state statute did not categorically constitute a

crime involving moral turpitude. See Quintero-Salazar v. Keisler, 506 F.3d 688,

693 (9th Cir. 2007) (engaging in intercourse with a minor is not categorically a

crime involving moral turpitude); see also Galeana-Mendoza, 465 F.3d at 1061

(crimes against protected classes do not necessarily involve moral turpitude if they

do not result in injury).

       Because the BIA did not apply the modified categorical approach, we grant

the petition for review and remand for further proceedings. See Morales-Garcia v.

Holder, 567 F.3d 1058, 1066-67 (9th Cir. 2009).

       In light of our disposition, we do not reach Diaz-Jaimes’ remaining

contentions.

       PETITION FOR REVIEW GRANTED; REMANDED.


KS/Research                                2                                    06-74049